Case: 14-30357    Document: 00512970707        Page: 1   Date Filed: 03/16/2015




                       REVISED MARCH 16, 2015

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                     No. 14-30357                  United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
UNITED STATES OF AMERICA,                                            March 13, 2015
                                                                     Lyle W. Cayce
              Plaintiff - Appellee                                        Clerk

v.

SEALED JUVENILE,

              Defendant - Appellant




                 Appeal from the United States District Court
                    for the Western District of Louisiana


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
FORTUNATO P. BENAVIDES, Circuit Judge:
      This appeal concerns a 15-year-old juvenile who has been sentenced to
detention and a subsequent period of juvenile delinquent supervision in
connection with a conviction for abusive sexual contact with a minor who had
not attained the age of 12 years. In this appeal, we review several special
conditions imposed for juvenile delinquent supervision, a matter of first
impression.
    Case: 14-30357      Document: 00512970707     Page: 2   Date Filed: 03/16/2015



                                   No. 14-30357
         I. FACTUAL AND PROCEDURAL BACKGROUND
         The Juvenile is a 15-year-old male who suffers from Oppositional Defiant
Disorder and Bipolar Disorder, Type I, Mixed, with suicidal ideations and
hallucinations. On November 3, 2013, while living on a military base with his
family, the Juvenile had sexual contact with a four-year-old child. Because the
offense occurred on a military base, he was charged in a sealed juvenile
information with an act of juvenile delinquency by engaging or attempting to
engage in a sexual act with a person who had not attained the age of 12 years,
in violation of 18 U.S.C. §§ 2241(c), 5032 (2012). He pleaded guilty pursuant to
a plea agreement to the lesser included offense of abusive sexual contact with
a minor who had not attained the age of 12 years, in violation of 18 U.S.C.
§ 2244(a)(5) (2012) and § 5032.
         A probation officer issued a predispositional report that described the
offense conduct. The Juvenile admitted that he lied on top of the victim, that
both had their pants around their ankles, that he placed his mouth on the
victim’s vagina, that he planned to put his penis into her vagina but changed
his mind just before his sister entered the room, and that his erect penis was
above the victim’s vagina while he was lying on top of her. The victim stated
that the Juvenile had rubbed her with his hand in “the middle” and indicated
toward her vaginal area. The victim’s five-year-old brother, who was present
during the offense, indicated that the Juvenile “bit and licked the victim on her
butt.”
         After describing behavioral problems that included physical outbursts of
anger and getting into fights with others, the report said the following about
other sexually inappropriate behavior besides the offense conduct:
         In the last year, the juvenile’s problems transformed from being
         anger oriented to being sexually oriented. His parents indicated
         that he became obsessed with sex, and looking up sexual material
         on the internet. They found notes to and from various girls at
                                         2
    Case: 14-30357   Document: 00512970707     Page: 3    Date Filed: 03/16/2015



                                No. 14-30357
     school in which the juvenile discusses having sexual intercourse
     with the girls. He also asked his sister to engage in sexual activity
     with him, and aggressively held her down.

     The report used the 2013 Sentencing Guidelines and calculated the
advisory guidelines range as if the Juvenile was an adult. The report
recommended a base offense level of 30 under U.S.S.G. §§ 2A3.1, 2A3.4,
because the offense involved a criminal sexual act. Four levels were added
under U.S.S.G. § 2A3.1(b)(2) because the victim was under the age of 12 years.
With a three-level reduction for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a), the total offense level was 31. Because he had no prior criminal
history, his criminal history score was I. With an offense level of 31 and a
criminal history category of I, the advisory guidelines range was 108 to 135
months of imprisonment if the Defendant had been an adult. However, under
18 U.S.C. § 5037(c)(1) (2012) and the plea agreement, the maximum sentence
that he could receive was detention until he reached 21 years of age and
juvenile delinquent supervision until he reached 21 years of age. Defense
counsel did not object to the report, but did file a dispositional memorandum
concerning sentencing, which included as attachments, among other things, a
copy of a report of a local mental health treatment facility explaining the
Juvenile’s history, diagnosis, and prognosis, and a letter from the Juvenile’s
parents.
      The district court adjudicated the Juvenile as a juvenile delinquent and
sentenced him to 18 months in the Garza County Juvenile Treatment Center
in Post, Texas (where he is currently detained), and to a term of juvenile
delinquent supervision “until his 21st birthday, in a non-secure facility such




                                      3
     Case: 14-30357       Document: 00512970707          Page: 4     Date Filed: 03/16/2015



                                       No. 14-30357
as AMIKids in Sandoval, New Mexico.” 1 In addition to the mandatory and
standard conditions of supervision, the district court imposed numerous
special conditions of supervision. 2 Specific conditions at issue in this appeal
are ones restricting the Juvenile’s contact with children, choice of occupation,
ability to loiter near certain places, and use of computers and the Internet. The
Juvenile timely appealed.
       II. APPLICABLE LAW
       This Court has recognized that district courts have broad discretion in
imposing conditions of supervised release, subject to statutory requirements. 3
Under 18 U.S.C. § 3563, a court may provide discretionary conditions “to the
extent that such conditions are reasonably related to the factors set forth in
section 3553(a)(1) and (a)(2) and to the extent that such conditions involve only
such deprivations of liberty or property as are reasonably necessary for the
purposes indicated in section 3553(a)(2).” 18 U.S.C. § 3563(b) (2012) (emphasis
added). Under 18 U.S.C. § 3553(a)(1), a sentencing court is to consider “the
nature and circumstances of the offense and the history and characteristics of
the defendant.” 18 U.S.C. § 3553(a)(1) (2012). Under § 3553(a)(2), the court is
to consider:
       (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote
              respect for the law, and to provide just punishment for the
              offense;
              (B) to afford adequate deterrence to criminal conduct;


       1  Based on some clarification during oral argument, we are under the impression that
it is undetermined how long the Juvenile will stay in the non-secure facility, and that it is
possible that he might be released from the non-secure facility prior to his 21st birthday.
        2 The special conditions at issue in this appeal will apply when the Juvenile is at the

non-secure facility, and if and when he is released from the non-secure facility, until his 21st
birthday.
        3 The statutory provisions discussed in this section govern probation for adult

offenders and also apply to juveniles on juvenile delinquent supervision. 18 U.S.C.
§ 5037(d)(3) (2012).
                                               4
    Case: 14-30357     Document: 00512970707     Page: 5   Date Filed: 03/16/2015



                                  No. 14-30357
            (C) to protect the public from further crimes of the
            defendant; and
            (D) to provide the defendant with needed educational or
            vocational training, medical care, or other correctional
            treatment in the most effective manner[.]

The district court may, under § 3563(c), “modify, reduce, or enlarge the
conditions of a sentence of probation at any time prior to the expiration or
termination of the term of probation.”
      III. DISCUSSION
      On appeal, the Juvenile makes three major arguments. First, he argues
that the district court failed to give reasons at the sentencing hearing for its
decision to impose the special conditions, and thus failed to explain how the
conditions were reasonably related to the factors in § 3553(a). Second,
regarding the work, loitering, and computer and Internet conditions, the
Juvenile argues that the special conditions of supervised release are not
reasonably related to the goals of sentencing. Third, as to all the special
conditions at issue before us, the Juvenile argues that the conditions were
greater deprivations of liberty or property than reasonably necessary for the
purposes indicated in § 3553(a)(2). We first discuss whether the district court
failed to adequately provide reasons for imposing the special conditions, and
then the special conditions themselves.
            A. District Court’s Explanation for Imposing Special
            Conditions

      For each of the special conditions, the Juvenile argues that the district
court did not give any reasons for imposing the conditions at the sentencing
hearing, and thus failed to explain how the conditions were reasonably related
to the factors of § 3553(a). Because this issue was not specifically raised before
the district court, we review for plain error. See United States v. Alvarado, 691
F.3d 592, 598 (5th Cir. 2012). Plain-error review involves four steps:

                                         5
    Case: 14-30357     Document: 00512970707       Page: 6   Date Filed: 03/16/2015



                                    No. 14-30357
      First, there must be an error or defect—some sort of deviation from
      a legal rule—that has not been intentionally relinquished or
      abandoned, i.e., affirmatively waived, by the appellant. Second, the
      legal error must be clear or obvious, rather than subject to
      reasonable dispute. Third, the error must have affected the
      appellant’s substantial rights, which in the ordinary case means
      he must demonstrate that it affected the outcome of the district
      court proceedings. Fourth and finally, if the above three prongs are
      satisfied, the court of appeals has the discretion to remedy the
      error—discretion which ought to be exercised only if the error
      seriously affects the fairness, integrity or public reputation of
      judicial proceedings.

Puckett v. United States, 556 U.S. 129, 135 (2009) (internal quotation marks,
brackets, and citations omitted).
      The Juvenile has not been able to meet this high standard. Even though
the district court did not provide reasons during the sentencing hearing, it did
provide a statement of additional facts in the judgment to explain the
imposition of these special conditions. In that statement, the district court gave
the following reasons for the sentence imposed:
      The juvenile defendant J.C.C. is adjudicated delinquent for a very
      serious sexual offense, in which he forced a sexual act upon a four
      year old child. Had his sister not walked into the room, he may
      have had sexual intercourse with the victim. He has acted out
      sexually towards his sister, and is aggressive towards his siblings.
      He continues to try to lure his sister into his room, when he knows
      that this is not acceptable. He also has a history of serious mental
      health issues, including but not limited to suicidal ideations and
      hallucinations.

In addition, the district court noted that the sentencing decision was based on
the recommendation of the U.S. Probation Department of the District of New
Mexico, which “has an extensive history of working with juvenile offenders,”
and that the Bureau of Prisons had agreed with that recommendation.
      Given that the district court’s statement refers to the nature of the
offense at hand, as well as the Juvenile’s history of serious mental health
                                         6
    Case: 14-30357     Document: 00512970707    Page: 7   Date Filed: 03/16/2015



                                 No. 14-30357
issues, we can conclude that the district court considered the factors under
§ 3553(a). Because the Juvenile has not shown that providing reasons during
the sentencing hearing would have changed the outcome of the case, no plain
error has occurred here. See United States v. Mondragon-Santiago, 564 F.3d
357, 364-65 (5th Cir. 2009); see also United States v. Gore, 298 F.3d 322, 325-
26 (5th Cir. 2002) (addressing the articulation requirement of § 3553(c) under
plain-error review and finding that the district court’s written explanation for
departing from the sentencing guideline was “sufficient to allow meaningful
appellate review” such that no plain error occurred). We now consider each of
the special conditions at issue before us.
            B. Contact Condition
      Special Condition 6 states, “The juvenile must not have contact with
children under the age of 16 without prior written permission of the Probation
Officer. He must immediately report unauthorized contact with children to the
Probation Officer.” Because the Juvenile specifically objected to this special
condition, we review for abuse of discretion. See United States v. Rodriguez,
558 F.3d 408, 412 (5th Cir. 2009). That is, we determine “whether the district
court imposed conditions that are substantively unreasonable, and, therefore,
abused its discretion.” Id.
      The Juvenile argues that the restriction is a much greater deprivation of
liberty or property than reasonably necessary for the purposes of § 3553(a)(2)
for a number of reasons. First, he argues that the age cut-off is arbitrary
because it was set at 16 despite any indication in the record that the offense
involved anyone except the victim, who was four years old. Second, he argues
that the restriction is overbroad considering it could have been limited to
children closer in age to the victim, and considering the restriction would apply
to the Juvenile’s siblings and prevent him from returning home.


                                        7
     Case: 14-30357       Document: 00512970707          Page: 8     Date Filed: 03/16/2015



                                       No. 14-30357
       As to the challenge for arbitrariness, the record does not explicitly state
how the district court settled on age 16 as the relevant age for the contact
restriction. But the predispositional report does show, as noted in Part I, supra,
that the Juvenile has a history of sexually inappropriate behavior directed
toward other children, including his 12-year-old sister and girls at school who
are likely close to his age. Because of this history of inappropriate conduct with
children closer to 16 years old, and because “district courts have broad
discretion in establishing conditions for supervised release,” United States v.
Miller, 665 F.3d 114, 132 (5th Cir. 2011), we do not find the age cut-off to be
arbitrary.
       Turning to the Juvenile’s challenge that the restriction is overbroad and
would deprive him of much needed interaction with peers, the Government
argues that any interest in associating with children his own age is outweighed
by the need to protect children, and that the condition is warranted in light of
the Juvenile’s history and risk he poses to children. We agree with the
Government. While it is important to ensure that the Juvenile is set on a path
to becoming a healthy, productive, law-abiding citizen—one who is able to
appropriately engage with and have healthy relationships with peers—such
that recidivism does not occur, 4 we must also account for the justifiable
concerns at the time of sentencing regarding the Juvenile’s contact with
children. Considering the threat posed by the Juvenile, as shown not only by
the act that formed the basis of his conviction but also other inappropriate




       4 The Juvenile is currently receiving counseling and medication for his illness, and
will continue to receive rehabilitative treatment at the non-secure facility. We note that this
condition does not prevent the Juvenile from attending a school that is also attended by
children under 16, so long as he obtains permission from the probation officer. We also note
that this restriction “does not encompass chance or incidental encounters with children.”
United States v. Paul, 274 F.3d 155, 166 (5th Cir. 2001) (analyzing prohibition of “direct and
indirect contact with minors” as condition of adult offender’s supervised release).
                                              8
    Case: 14-30357     Document: 00512970707      Page: 9    Date Filed: 03/16/2015



                                  No. 14-30357
behavior toward his sister and other children, and recognizing that the district
court may modify this condition (and any of the conditions before us) under
§ 3563(c) should it conclude that the Juvenile no longer poses a risk to children,
we AFFIRM the district court’s imposition of this condition.


            C. Occupation Condition
      Special Condition 7 states, “The juvenile is restricted from engaging in
an occupation where he has access to children, without prior approval of the
Probation Officer.” Because the Juvenile did not specifically object to this
special condition, we review for plain error. See Alvarado, 691 F.3d at 598.
      The Juvenile argues that the occupation condition is not reasonably
related to the factors of § 3553(a) because his offense bore no relation to work.
While this is true, there is nevertheless a strong interest in preventing the
Juvenile’s access to children, even in his employment, and so we find that the
Juvenile fails to establish plain error here.
      The Juvenile argues that the condition imposed a much greater
deprivation of liberty or property than reasonably necessary because he “will
likely be unable to find employment since most employers of juveniles also
employ other juveniles.” Even if this were true, this would not provide a basis
for finding plain error. As the Government points out, the Juvenile will be able
to seek an exception from his probation officer, and then be free to pursue any
employment opportunities after he turns 21. The Juvenile also argues that the
condition is overbroad because he “could have, instead, been required to have
adult supervision at a workplace where there are other minors.” While this
may be a reasonable alternative to what was actually imposed, making the
condition subject to reasonable dispute, it is not a challenge that satisfies plain-
error review. See Puckett, 556 U.S. at 135. Finding no clear or obvious deviation
from a legal rule, we AFFIRM the imposition of this condition.
                                         9
    Case: 14-30357    Document: 00512970707       Page: 10   Date Filed: 03/16/2015



                                   No. 14-30357
             D. Loitering Condition
       Special Condition 8 states, “The juvenile must not loiter with[in] 100 feet
of school yards, parks, playgrounds, arcades, or other places primarily used by
children under the age of 16.” Because the Juvenile specifically objected to this
special condition, we review for abuse of discretion. See Rodriguez, 558 F.3d at
412.
       The Juvenile argues that the restriction is not reasonably related to the
factors in § 3553(a) because his offense had no relation to school. We agree with
the Government, however, that the Juvenile’s history of sending sexually
explicit letters to girls at school means that he poses a threat to children at
school and other places children might frequent. On this basis, we conclude
that the restriction is reasonably related to the goal of protecting the public.
       The Juvenile argues that the restriction is a much greater deprivation of
liberty or property than is reasonably necessary for the purposes of § 3553(a)(2)
because (1) he will not be able to return to school without room for exceptions,
(2) he will not be able to engage in essential functions of a member of society,
and (3) he will not be able to establish any relationships with peers. He argues
that the cumulative impact on his social and mental development requires
finding an abuse of discretion.
       Applying the common understanding of the word “loiter,” we find no
abuse of discretion as to this condition. The relevant definitions of “loiter” from
Merriam-Webster are “to remain in an area for no obvious reason” and “to lag
behind.”         Loiter,          Merriam-Webster,           http://www.merriam-
webster.com/dictionary/loiter (last visited Feb. 20, 2015). With respect to the
Juvenile’s first challenge, the prohibition against loitering would not prevent
the Juvenile from attending school because he would not be at a school to
remain there for no obvious reason or to merely lag behind; he would be there
to attend as a student. With respect to his second challenge—that the condition
                                        10
   Case: 14-30357    Document: 00512970707     Page: 11   Date Filed: 03/16/2015



                                No. 14-30357
will prevent him from engaging in essential functions of a member of society—
the specific language of the condition suggests otherwise. The type of places
delineated as well as the limiting language of the condition imply that this
condition would not restrict the Juvenile from going to a shopping center or
anywhere else where children may be present, but rather from loitering near
places primarily used by children under 16. Finally, regarding the Juvenile’s
third challenge, this condition will not prevent him from establishing any
relationships with peers. The condition leaves open the possibility for him to
go to—and even loiter near—places primarily used by people aged 16 and over.
Since the Juvenile will be around 16 or 17 years old when he leaves the
detention center and moves to a non-secure facility, this condition will not
prevent him from interacting with people around his own age. Finding no
abuse of discretion here, we AFFIRM the imposition of this condition.
            E. Computer and Internet Conditions
     The special conditions restricting the Juvenile’s use of computers and
the Internet—all challenged on appeal—are as follows:
     (13) The juvenile shall not possess or use a computer with access
     to any “on-line computer service” at any location without the prior
     written approval of the probation office. The defendant must allow
     the Probation Officer to install appropriate software to monitor the
     use of the Internet.

     (14) The juvenile must submit to search of person, property,
     vehicles, business, computers and residence to be conducted in a
     reasonable manner and at a reasonable time, for the purpose of
     detecting sexually explicit material at the direction of the
     Probation Officer. He must inform any residents that the premises
     may be subject to a search.

     (15) The juvenile shall consent to the United States Probation
     Office conducting periodic unannounced examinations of his
     computer, hardware, and software which may include retrieval
     and copying of all data from his computer. This also includes the

                                     11
   Case: 14-30357     Document: 00512970707      Page: 12   Date Filed: 03/16/2015



                                 No. 14-30357
      removal of such equipment, if necessary, for the purpose of
      conducting a more thorough inspection.

      (16) The juvenile shall consent, at the discretion of the United
      States Probation Officer, to having installed on his computer, any
      hardware or software systems to monitor his computer use. The
      juvenile understands that the software may record any and all
      activity on his computer, including the capture of keystrokes,
      application information, Internet use history, em-mail [sic]
      correspondence, and chat conversations. Monitoring will occur on
      a random and/or regular basis. The defendant further understands
      that he will warn others of the existence of the monitoring software
      placed on his computer. The defendant understands that the
      probation officer may use measures to assist in monitoring
      compliance with these conditions such as placing tamper resistant
      tape over unused ports and sealing his computer case and
      conducting a periodic hardware/software audit of his computer.

      (17) The juvenile shall maintain a current inventory of his
      computer access including but not limited to any bills pertaining
      to computer access; and shall submit on a monthly basis any card
      receipts/bills, telephone bills used for modem access, or any other
      records accrued in the use of a computer to the probation officer.

      (18) The juvenile shall provide to the probation officer all copies of
      telephone bills, including phone card usage, all credit card uses,
      and any other requested financial information to verify there have
      been no payments to an Internet Service Provider or entities that
      provide access to the Internet.

Because the Juvenile specifically objected to these special conditions, we
review for abuse of discretion. See Rodriguez, 558 F.3d at 412.
      The Juvenile contends that these conditions are not reasonably related
to the factors in § 3553(a) because his offense did not involve the use of a
computer or the Internet. He relies on United States v. Salazar, 743 F.3d 445
(5th Cir. 2014), and United States v. Tang, 718 F.3d 476 (5th Cir. 2013) (per
curiam), cases in which this Court found that Internet restrictions were not
reasonably related to the § 3553(a) factors for defendants convicted of failing
                                       12
    Case: 14-30357    Document: 00512970707      Page: 13    Date Filed: 03/16/2015



                                  No. 14-30357
to register as sex offenders. We find that both cases are distinguishable from
this one. Salazar is distinguishable because, in that case, there was “[n]othing
in [the defendant’s] history [that] suggest[ed] that sexually stimulating
materials fueled his past crimes,” 743 F.3d at 452, whereas here the record
shows that the Juvenile’s obsession with sex was probably fueled by what he
found on the Internet. In Tang, this Court found that an Internet ban was not
reasonably related to the § 3553(a) factors because it was not related to the
offense of failing to register as a sex offender, and because the defendant’s prior
conviction for assault with intent to commit sexual abuse did not involve the
use of a computer. 718 F.3d at 484. The Juvenile seeks to rely on the latter
reason in Tang to argue that the special condition imposed here is also not
reasonably related to the § 3553(a) factors. While it is true that, like in Tang,
the Juvenile did not use the Internet to carry out the offense, it is nevertheless
not difficult to infer that the sexually explicit materials accessed by the
Juvenile online influenced his subsequent behavior. Because of this, we
conclude that the conditions are reasonably related to the circumstances of the
offense and the Juvenile’s history.
      The Juvenile gives four specific objections that these conditions are much
greater deprivations of liberty or property than reasonably necessary: (1) the
restrictions are not limited to sexually explicit conduct; (2) every keystroke and
other action on his computer will be monitored; (3) the conditions allow the
probation officer to enter the Juvenile’s home and seize his computer at any
time; and (4) the Juvenile will have to give access to his financial records even
when there is no suspicion of any improper behavior.
      In arguing that the restrictions are overbroad in substantive scope, the
Juvenile argues that “[r]equiring prior written approval for everyday functions
that use the internet[] will entomb Juvenile Appellant and prevent him from
job hunting, conducting class assignments, or even emailing with his doctors
                                        13
    Case: 14-30357        Document: 00512970707           Page: 14     Date Filed: 03/16/2015



                                        No. 14-30357
and psychiatrists.” 5 We must recognize that access to computers and the
Internet is essential to functioning in today’s society. The Internet is the means
by which information is gleaned, and a critical aid to one’s education and social
development. To the extent these conditions require the Juvenile to request
permission every time he needs to use a computer, or every time he needs to
access the Internet, we find them to be unreasonably restrictive. Moreover, the
important interest underlying these computer and Internet restrictions is in
preventing access to sexually explicit materials. There is already a separate
condition that restricts access to sexually explicit materials, and that has not
been challenged. 6 Concluding that Special Condition 13 is unreasonably
restrictive, the district court is instructed that Special Condition 13 is not to
be construed or enforced in such a manner that the Juvenile would be required
to seek prior written approval every single time he must use a computer or
access the Internet. We intend this to allow for oversight of the Juvenile’s
computer and Internet usage, but not with the heavy burden of requiring prior
written approval every time he must use a computer or access the Internet for
school, health, work, recreational, or other salutary purposes. Accordingly, we
AFFIRM subject to our interpretation and determination set out herein.
       The Juvenile’s second challenge is that it is overbroad to monitor every
action on his computer. 7 This Court has ruled both ways in cases addressing
monitoring conditions imposed on adult offenders. Compare United States v.



       5  The Juvenile also asserts that the restrictions will require him to obtain prior written
approval before using a cell phone or digital kiosk, but the conditions do not have such broad
application as they are worded. Under these conditions, the Juvenile will still be able to use
a cell phone that does not have Internet access as well as a store kiosk without prior approval.
        6 That condition states, “The juvenile shall be prohibited from viewing or possessing

any material including photographs, images, books, writings, drawings, videos or video
games, depicting and/or describing sexually explicit conduct or child pornography as defined
in 18 U.S.C. [§] 2256.”
        7 This challenge implicates Special Conditions 13 and 16.

                                               14
    Case: 14-30357       Document: 00512970707          Page: 15     Date Filed: 03/16/2015



                                       No. 14-30357
McGee, 559 F. App’x 323, 328-30 (5th Cir.) (per curiam), cert. denied, 135 S. Ct.
130 (2014) (affirming condition that required adult defendant to “install
filtering software on any computer he possesses or uses which will
monitor/block access to sexually oriented websites”), with United States v.
Fernandez, 776 F.3d 344, 346-48 (5th Cir. 2015) (per curiam) (discussing
similar cases like McGee and finding abuse of discretion in imposing software-
installation condition when neither the defendant’s failure-to-register offense
nor his criminal history had any connection to computer use or the Internet).
What is most distinguishable about this case from the other cases is that
Appellant is a mentally ill juvenile. Given the potential influence of the
Internet on his sexual development, and the apparent influence the Internet
has already had on his behavior, it is in the interests of deterrence and
rehabilitation to monitor his access to technology. We AFFIRM the monitoring
provisions because we recognize that these provisions are useful in ensuring
that the Juvenile complies with the restrictions against accessing sexually
explicit materials.
       As to the Juvenile’s third challenge—that the probation officer could
seize his computer at any time 8—the Government responds that the district
court was authorized to impose such a condition because the Juvenile is subject
to the registration requirements of the Sex Offender Registration and
Notification Act (“SORNA”). 9 The district court did not impose a SORNA


       8 Though not explicitly stated, this challenge seems to be directed at Special Condition
15. The Government’s response addresses a “search and seizure” condition, which seems to
implicate Special Conditions 14 and 15. We consider both conditions here.
       9 If required to register under SORNA, § 3563(b)(23) permits the district court to

impose a condition requiring that the defendant
       submit his person, and any property, house, residence, vehicle, papers,
       computer, other electronic communication or data storage devices or media,
       and effects to search at any time, with or without a warrant, by any law
       enforcement or probation officer with reasonable suspicion concerning a
       violation of a condition of probation or unlawful conduct by the person, and by
                                              15
   Case: 14-30357      Document: 00512970707       Page: 16    Date Filed: 03/16/2015



                                   No. 14-30357
registration requirement. We need not determine whether the Juvenile would
be subject to SORNA because, regardless of this, the search-and-seizure
conditions are reasonably related to the Juvenile’s history of accessing
inappropriate materials on the Internet. They are also reasonably necessary,
as an additional safeguard to supplement the monitoring provisions, to ensure
that the Juvenile does not access prohibited materials and to check for whether
he does access them. Thus, we AFFIRM the imposition of the search-and-
seizure conditions.
      Finally, the Juvenile complains generally that the special conditions are
overbroad insofar as they require him to provide his financial records, and that
this constitutes an extreme and unreasonable deprivation of liberty and
property. While his objections are not detailed and provide little argument, we
assume that they relate to Special Conditions 17 and 18. We reject his
contentions with regard to Special Condition 17 as this condition relates to the
monitoring of his computer and Internet use, which we upheld above. With
respect to Special Condition 18, we have already interpreted Special Condition
13 so as not to be unreasonably restrictive on the Juvenile’s use of the Internet.
Because he may use the Internet, it only follows that he should be able to make
payments for the proper use of the Internet. Because Special Condition 18’s
purpose is to verify that there have been no payments to an internet service
provider, and payment for proper use should be made by the Juvenile, and
because there is no other basis to justify the restriction imposed by Special
Condition 18, Special Condition 18 is unreasonably restrictive. We MODIFY
the special conditions by striking Special Condition 18.




      any probation officer in the lawful discharge of the officer’s supervision
      functions.
                                         16
   Case: 14-30357     Document: 00512970707      Page: 17   Date Filed: 03/16/2015



                                  No. 14-30357
      IV. CONCLUSION
      For the foregoing reasons, we AFFIRM AS MODIFIED with instructions
that any enforcement of the conditions be subject to our interpretation,
determinations, and instructions contained herein. In affirming, we reiterate
that the Juvenile may seek modifications to any of the conditions under
§ 3563(c), and that the district court may lessen the burden of these restrictions
if the Juvenile’s behavior improves over time.




                                       17